                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                  4:09CR3089
        vs.
                                                              DETENTION ORDER
STEVEN J. GRAY,

                      Defendant.


       Defendant has failed to meet the burden of showing, by clear and convincing
evidence pursuant to 18 U.S.C. § 3143 (a) and Fed. R. Crim. P. Rule 32.1(a)(6) that
Defendant will appear at court proceedings and will not pose a danger to the safety of
any person or the community if released. The Court’s findings are based on the evidence
presented in court and contained in the court's records, including Gray’s long-term history
of failing to accept and comply with basic personal, societal, and court-ordered
responsibilities such as finding and maintaining employment, complying with his housing
obligations, reporting to his probation officer as required, and registering as a sex offender
as required by law.


       IT IS ORDERED:

       1)     The above-named defendant shall be detained until further order.

       2)     Defendant is committed to the custody of the Attorney General for
              confinement in a corrections facility; the defendant shall be afforded
              reasonable opportunity for private consultation with counsel; and on order
              of a court of the United States, or on request of an attorney for the
              government, the person in charge of the facility shall deliver Defendant to a
              United States Marshal for appearance in connection with a court
              proceeding.

       December 10, 2018.
                                                  BY THE COURT:
                                                  s/ Cheryl R. Zwart
                                                  United States Magistrate Judge
